               Case 1:17-cv-02726-JFK-OTW Document 218 Filed 04/22/21 Page 1 of 1




                                                                                                                    787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




    April 22, 2021

    Honorable John F. Keenan
    United States District Judge
    United States District Court for the Southern District of New York
    500 Pearl Street
    New York, New York 10007

    Re:       BSG Resources (Guinea) Limited, et al. v. George Soros, et al., No. 1:17-cv-02726 (JFK)
              (OTW)

    Dear Judge Keenan:

           We write in response to Plaintiffs’ Objection to Judge Wang’s April 7 Order, which was filed
    yesterday. (Dkt. 215). Plaintiffs’ Objection is meritless, and Defendants dispute various
    characterizations and arguments contained therein. Given that there is no deadline for Defendants to
    respond to Plaintiffs Objection under Federal Rule of Civil Procedure 72 (or any applicable rule of this
    Court), Defendants write to state that they intend to file a substantive response to Plaintiffs’ Objection
    by April 28, 2021, or another date of the Your Honor’s choosing. We appreciate the Court’s
    consideration.

    Respectfully submitted,

    /s/ Benjamin P. McCallen

    Benjamin P. McCallen




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
